DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the battery blocked." There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the battery blocked” will be interpreted as being in reference to “the battery block.” Proper clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 10-12, 14, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahn (US 2013/0071720).

	Regarding Claim 1, Zahn teaches an electrochemical energy storage device, wherein the device is comprised in a vehicle such as a hybrid vehicle (“accumulator arrangement for a hybrid or electric vehicle”) ([0001], [0102], [0108]). As illustrated in Figure 14, the device comprises a plurality of battery cells respectively having a plurality of bearing surfaces disposed opposite one another (“a plurality of rigid battery cells respectively having a plurality of bearing surfaces”) ([0103]). As illustrated in Figure 14, the bearing surfaces of the battery cells face one another such that the battery cells are stacked to form a battery block in a stacking direction (“the plurality of battery cells facing one another with the plurality of bearing surfaces and stacked to form a battery block in a stacking direction”) ([0103]). As illustrated in Figure 14, Zahn teaches that the device comprises a cooling circuit which includes a plurality of cooling elements (40) through which a coolant is flowable (“a cooling device including a plurality of cooling elements through which a cooling fluid is flowable”) ([0103]-[0105]). As illustrated in Figures 1-2, Zahn illustrates a respective cooling element of the plurality of cooling elements is arranged between adjacent battery cells to facilitate a transfer of heat during operation via contacting the bearing surfaces of the adjacent battery cells, wherein said cooling element comprises a frame (52), wherein the battery block is formed tightly by clamping (via mounting holes and corresponding tensioning screws) each respective cooling element to respectively adjacent battery cells (“a respective cooling element of the plurality of cooling elements arranged between adjacent battery cells of the plurality of battery cells and clamped thereto to form the battery block; wherein the respective cooling element abuts against a bearing surface of each of the adjacent battery cells facilitating a transfer of heat”) ([0046], [0053]-[0054]). As illustrated in Figures 1-2, the frame extends around the bearing surface of each of the adjacent battery cells on an edge side in a circumferential direction such that an interior of the cooling element, through which the coolant is flowable, is disposed between the frame and the adjacent battery cells (“wherein the respective cooling element includes a frame extending around the bearing surface of each of the adjacent battery cells on an edge side in a circumferential direction such that an interior of the respective cooling element, through which the cooling fluid is flowable, is disposed between the frame and the adjacent battery cells”) ([0046]-[0054]).

	Regarding Claim 3, Zahn teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 2-5, Zahn teaches that a plurality of flexible layers (64, 66) define the interior of the respective cooling element with the frame, wherein the layers are coupled to the frame such that the coolant is flowable only through cavities (76) of heat exchanger channels (48) formed in the layers (“a plurality of flexible separating layers defining the interior of the respective cooling element with the frame, wherein the plurality of flexible separating layers are coupled to the frame in a fluid-tight manner transversely to the stacking direction”) ([0060]-[0066]).

	Regarding Claim 4, Zahn teaches the instantly claimed invention of Claim 3, as previously described.
	Furthermore, Zahn teaches that in a depressurized state (i.e. coolant is not flowing), the heat exchanger channels of the flexible layers do not protrude beyond the frame ([0054]). However, Zahn teaches that in a pressurized state (i.e. coolant is flowing), the heat exchanger channels of the flexible layers expand beyond the frame such that contact is made with the bearing surfaces of the adjacent battery cells ([0054]). As illustrated in Figure 2-5, deformation of the flexible layers is, at least in part, limited by a reinforcement structure comprising of a plurality of linear junction areas (72a, 72b, 72c) (“linear areas”) which connect the flexible layers to one another ([0062]-[0063]) (“at least one of the plurality of flexible separating layers includes a reinforcement structure structured and arranged to limit deformation of the at least one of the plurality of flexible separating layers; and the reinforcement structure includes at least one of… linear embossings, neps, or areas”).

	Regarding Claim 7, Zahn teaches the instantly claimed invention of Claim 1, as previously described. 
	As previously described, the battery bock is formed tightly by clamping via mounting holes and corresponding tensioning screws extending through the mounting holes (See Claim 1). As illustrated in Figures 1-2, the respective cooling element is coupled to corresponding tensioning screws in a positive manner via bores (56) fitted to receive a corresponding tensioning screw ([0046], [0053]) (“wherein at least one of: the battery block is clamped by at least one cell block tension rod extending in the stacking direction, and the respective cooling element is coupled to the at least one cell block tension rod in a positive manner via at least one form-fitting unit”).

	Regarding Claim 8, Zahn teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 14, Zahn teaches that the device comprises a coolant supply/return manifold (94, 96) (“fluid distributor”) which is fluidically connected to the plurality of cooling elements and whose shape varies along the stacking direction (e.g. the shape of both (94, 96) is varied in the stacking direction due to changes in diameter illustrated proximate to temperature sensors (98)), wherein coolant is flowable from flow connections (42) to return connections (44) via coolant flow chambers formed in the supply/return manifold (“the cooling device further includes a fluid distributor having a variable shape in the stacking direction and through which the cooling fluid is flowable from a flow connection to a return connection via a fluid chamber of the fluid distributor, and wherein the fluid distributor is fluidically connected to the plurality of cooling elements”) ([0104]-[0105]). 

	Regarding Claim 10, Zahn teaches the instantly claimed invention of Claim 8, as previously described.
	As illustrated in Figure 14, the fluid chambers of the supply/return manifold comprises a plurality of flow channels which individually communicate with given flow and return connections (i.e. the plurality of flow channels comprise the specific locations of the fluid chambers which interface/communicate with given flow and return connections) to facilitate the flow of the coolant (“wherein a plurality of flow channels are disposed within the fluid chamber configured to supply the cooling fluid from the flow connection to the plurality of cooling elements and to discharge the cooling fluid from the plurality of cooling elements to the return connection”) ([0104]-[0105]).

	Regarding Claim 11, Zahn teaches the instantly claimed invention of Claim 8, as previously described.
	As illustrated in Figure 2, the respective cooling element comprises a manifold channel (46) (“fluid ingress”) and a collector channel (50) (“fluid egress”) which are spaced apart from one another, wherein the manifold channel is fluidically connected to a fluid inlet of the supply/return manifold, wherein the collector channel is fluidically connected to a fluid outlet of the supply/return manifold, and wherein the manifold and collector channels are positioned on a bottom side of the cooling element when the cooling element is, for example, positioned on its side relative to the illustrated perspective of Figure 2 (i.e. in the orientation illustrated in Figure 14) (“the respective cooling element has a fluid ingress and a fluid egress arranged on a bottom side of the respective cooling element spaced apart from one another; and the fluid ingress is fluidically connected to a fluid outlet of the fluid distributor, and the fluid egress is fluidically connected to a fluid outlet of the fluid distributor”) ([0052]).

	Regarding Claim 12, Zahn teaches the instantly claimed invention of Claim 11, as previously described.
	As illustrated in the annotated Figure 2 below, at least one sealing surface is disposed on the respective cooling element around the manifold and collector channels, wherein said at least one sealing surface seals a connection point between the manifold channel and the fluid inlet and/or a connection point between the collector channel and the fluid outlet, to an outside.


    PNG
    media_image1.png
    469
    567
    media_image1.png
    Greyscale

	Regarding Claim 14, Zahn teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 14, the plurality of cooling elements are arranged in the battery block in an alternating manner with the plurality of battery cells in the stacking direction wherein each of the cooling elements follows each of the plurality of battery cells (“wherein the plurality of cooling elements are arranged in the battery block in an alternating manner with the plurality of battery cells in the stacking direction, and wherein each of the plurality of cooling elements follows one of i) each of the plurality of battery cells…”) ([0103]).

	Regarding Claim 17, Zhan teaches the instantly claimed invention of Claim 4, as previously described.
	As illustrated in Figures 2-5, the plurality of linear junction areas are oriented in a flow direction of the coolant.

Regarding Claim 20, Zahn teaches an electrochemical energy storage device, wherein the device is comprised in a vehicle such as a hybrid vehicle ([0001], [0102], [0108]). As illustrated in Figure 14, the device comprises a plurality of battery cells respectively having a plurality of bearing surfaces disposed opposite one another ([0103]). As illustrated in Figure 14, the bearing surfaces of the battery cells face one another such that the battery cells are stacked to form a battery block in a stacking direction (“a plurality of rigid battery cells stacked along a stacking direction defining a battery block, each of the plurality of battery cells having a plurality of bearing surfaces disposed opposite one another and facing in the stacking direction”) ([0103]). As illustrated in Figure 14, Zahn teaches that the device comprises a cooling circuit which includes a plurality of cooling elements (40) through which a coolant is flowable ([0103]-[0105]). As illustrated in Figures 1-2, 14, Zahn illustrates that each cooling element of the plurality of cooling elements is arranged between adjacent battery cells to facilitate a transfer of heat during operation via contacting the bearing surfaces of the adjacent battery cells, wherein each cooling element comprises a frame (52), wherein the battery block is formed tightly by clamping (via mounting holes and corresponding tensioning screws) each respective cooling element to respectively adjacent battery cells (“a cooling device including a plurality of cooling elements through which a cooling fluid is flowable, each of the plurality of cooling elements arranged between a pair of adjacent battery cells of the plurality of battery cells and clamped thereto, each of the plurality of cooling elements abutting a bearing surface of each of the adjacent battery cells facilitating a transfer of heat”) ([0046], [0053]-[0054]). As illustrated in Figures 1-2, the frame extends around the bearing surface of each of the adjacent battery cells on an edge side in a circumferential direction such that an interior of each cooling element, through which the coolant is flowable, is disposed between the frame and the adjacent battery cells (“wherein each of the plurality of cooling elements includes a frame extending circumferentially around an edge of the bearing surface of each of the adjacent battery cells such that an interior of each of the plurality of cooling elements through which the cooling fluid is flowable is disposed between the frame and the adjacent battery cells”) ([0046]-[0054]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zahn (US 2013/0071720), and further in view of Lev et al. (US 2013/0209857).

Regarding Claim 2, Zahn teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated Figures 1-2, 5, 9, the frame is coupled to the bearing surface of each adjacent battery cell such that the bearing surface of each adjacent battery cell defines, at least in part, the interior of the respective cooling element with the frame ([0049]-[0050], [0083]).
Zahn does not explicitly teach that the frame is coupled to the bearing surface of each adjacent battery cell in a fluid-tight manner.
However, Lev teaches a battery pack comprising a plurality of battery cells (Abstract, [0001]). Lev teaches that with respect to battery cooling systems, it is generally necessary to employ seals (e.g. end and perimeter seals) in order to form fluid-tight manifolds for delivery of coolant ([0005]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would seal the frame of Zahn to the bearing surface of each adjacent battery cell in a fluid-tight manner, as taught by Lev, given that such sealing would help further prevent coolant leakage such that delivery of coolant is carried out in a fluid-tight manner. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zahn (US 2013/0071720), and further in view of Yoshitake et al. (US 2012/0052359).

Regarding Claim 5, Zahn teaches the instantly claimed invention of Claim 1, as previously described.
Zahn does not explicitly teach the provision of a holding collar, as instantly claimed, on the frame.
However, Yoshitake teaches a battery assembly (Abstract, [0001]). As illustrated in Figure 1, Yoshitake teaches that the battery comprises a plurality of batteries (1) stacked in a stacking direction, wherein the oppositely opposed bearing surfaces of each battery are positioned between battery holders (2) ([0043]-[0044]). As illustrated in Figures 3-4, Yoshitake teaches that each battery holder comprises a plurality of holding portions (2b) at the four corners, wherein the holding portions protrude away from the battery holder in the stacking direction and secure an abutting battery transversely to the stacking direction ([0046]-[0047]). Yoshitake teaches that the holding portions help restrict vertical and lateral movements of the batteries ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include holding portions, as taught by Yoshitake, at the four corners of each frame of Zahn to secure an abutting battery cell thereto (i.e. each holding portion being interpreted as “a holding collar” which protrudes away from the frame in the stacking direction and securing an abutting battery cell of the adjacent battery cells transversely to the stacking direction), given that the provision of such holding portions would help further restrict vertical and lateral movements of the battery cells.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zahn (US 2013/0071720), and further in view of Odumodu et al. (US 2011/0206964).

Regarding Claim 6, Zahn teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 1, 9, 14 of Zahn, each frame necessarily exhibits a predetermined frame thickness in the stacking direction, and as a consequence of said predetermined frame thickness, the plurality of battery cells are each clamped in the battery block at a predetermined cell distance.
Zahn does not explicitly teach that the predetermined frame thickness and cell distances are identical to one another.
However, Odumodu teaches a cooling assembly for a battery assembly (Abstract, [0001]). As illustrated in Figures 1-3, Odumodu teaches that the cooling assembly comprises a plurality of planar cooling plates (22), through which coolant flows, interposed at regular intervals between battery cells in the stacking direction ([0027]-[0029]). Odumodu teaches that the thickness of the cooling plates may be set as a means of maximizing an efficiency of the overall battery system ([0028]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would control the frame thicknesses of Zahn (for example, such that the predetermined frame thickness and cell distance are identical to one another) as a direct means of optimizing the efficiency overall energy storage device, especially given that Odumodu illustrates that a result-effective variable relationship exists between frame thickness (and therefore cell distance) and the consequent system efficiency as a result of said frame thickness.

Regarding Claim 16, Zahn teaches the instantly claimed invention of Claim 1, as previously described.
Zahn does not explicitly teach that two abutting battery cells as instantly claimed are arranged between each pair of adjacent cooling elements.
However, Odumodu teaches a cooling assembly for a battery assembly (Abstract, [0001]). As illustrated in Figures 1-3, Odumodu teaches that the cooling assembly comprises a plurality of planar cooling plates (22), through which coolant flows, interposed at regular intervals between battery cells in the stacking direction ([0027]-[0029]). As illustrated in Figures 1-3, Odumodu teaches that two abutting battery cells (50, 52) are arranged between each pair of adjacent cooling plates ([0019]-[0020]). As illustrated in Figures 1-3, Odumodu teaches that a deformable spacer is positioned between the two abutting battery cells, thereby militating against undesirable movement of the battery cells ([0020]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would arrange two abutting battery cells of Zahn between each pair of adjacent cooling elements and position a deformable spacer between said battery cells, given not only because Odumodu teaches that two abutting battery cells (as opposed to one battery cell as in Zahn) may readily be positioned between a pair of cooling elements, but also because such an arrangement of battery cells would help further prevent undesirable movement of the battery cells, as also taught by Odumodu.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zahn (US 2013/0071720), and further in view of Aoki (US 2012/0028099).

Regarding Claim 15, Zahn teaches the instantly claimed invention of Claim 1, as previously described.
Zahn does not explicitly teach that the energy storage device comprises a housing, as instantly claimed, in which the battery block is received.
However, Aokiu teaches an electric storage module (Abstract, [0003]). As illustrated in Figure 14, Aoki teaches that the electric storage module is positioned within the receiving space of a housing formed from a lower case (5) and an upper cover (7) ([0091]). Aoki teaches that the lower case and the upper cover are coupled to one another via screws (8) such that foreign matter such as water is prevented from entering the receiving space (i.e. the housing is fluid-tight such that the receiving space is fluid-tight) ([0091]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would house the energy storage device (and therefore the battery block) of Zahn within the fluid-tight receiving space of a housing formed from an upper cover (“top part”) and a lower case (“bottom part”) which are coupled together in a fluid-tight manner, as taught by Aoki, given that such a housing would help further protect the battery module from foreign matter such as water.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zahn (US 2013/0071720), and further in view of Odumodu et al. (US 2011/0206964).

Regarding Claim 18, Zahn teaches the instantly claimed invention of Claim 7, as previously described.
Zahn does not explicitly teach that the tensioning screws include mounting brackets protruding therefrom transversely to the stacking direction of both sides configured to couple the energy storage device to a vehicle.
However, He teaches an electric vehicle battery pack (Abstract, [0001]). As illustrated in Figure 2, the battery pack comprises a battery cell array (2) which is clamped together, wherein a plurality of mounting brackets (44) protrude transversely to the stacking direction of the battery cell array on both sides thereof ([0021]). He teaches that the mounting brackets allow for the battery pack to be fastened to an electric vehicle ([0021]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the tensioning screws of Zahn such that the further comprise mounting brackets, as taught by He, protruding therefrom transversely to the stacking direction on both sides, given that the provision of such mounting brackets would allow for the energy storage device to be fastened to a vehicle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zahn (US 2013/0071720), and further in view of Rauser (US 2005/0006057).

Regarding Claim 19, Zahn teaches the instantly claimed invention of Claim 10, as previously described.
Zahn does not explicitly teach that the plurality of flow channels are arranged as a Tichelmann circuit.
However, Rauser teaches a heat medium distributor for a system comprising multiple heat exchangers (Abstract, [0001]). Rauser teaches that the path through which heat medium flows through the distributor and to the heat exchangers follows the Tichelmann principle such that all paths by which the heat medium flows to the heat exchanger are of equal length so that all heat exchangers are suppled with heat medium in the same way ([0035]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the plurality of flow channels of Zahn as a Tichelmann circuit, as taught by Rauser, given that such a configuration would ensure that all paths by which coolant flows to each cooling element are of equal length so that all cooling elements are suppled with coolant in the same way.

Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 13 further limits the accumulator arrangement of Claim 11 such that the fluid distributor has a plurality of deformation areas disposed between adjacent cooling elements, said deformation areas being configured to deform in response to a deformation of the fluid distributor in the stacking direction. Furthermore, Claim 13 requires that an assembly distance, as instantly claimed, is larger in non-deformed deformation areas than a respective cell thickness of the plurality of battery cells defined in the stacking direction.
While Zahn teaches that the device comprises a coolant supply/return manifold (94, 96) (“fluid distributor”) which is fluidically connected to the plurality of cooling elements and whose shape varies along the stacking direction (See Claim 8), Zahn neither teaches nor suggests that said manifold comprises a plurality of deformation areas disposed between adjacent cooling elements which are configured to deform in the instantly claimed manner. Given that absence of such deformation areas, Zahn also fails to teach the instantly claimed assembly distance characteristics. Furthermore, no other prior art reference of record cures the aforementioned deficiency of Zahn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729